        Case 1:17-cr-10054-MLW Document 72-1 Filed 07/10/20 Page 1 of 1




                  FEDERAL PUBLIC DEFENDER OFFICE
                           DISTRICT OF MASSACHUSETTS
                            51 SLEEPER STREET, 5TH FLOOR
                            BOSTON, MASSACHUSETTS 02210

                                                                          TELEPHONE: 617-223-8061
                                                                                FAX: 617-223-8080




                                                      March 6, 2020

Warden
USP McCreary
330 Federal Way
Pine Knot, KY 42635

VIA FAX: 606-354-7190

RE:    STEPHEN WILLIAMS (#00153-138)
       REQUEST FOR MEDICAL ATTENTION

Dear Warden,

I represent STEPHEN WILLIAMS (register #00153-138). It has been brought to my attention
that my client is experiencing an issue requiring medical attention. The issue has been described
to me as gastro-intestinal distress and severe stomach pain. Because Mr. Williams is relatively
new to your facility and may not yet have been able to submit a request on his own, I am
contacting you directly.

I trust that this letter will be adequate notice to ensure Mr. Williams receives timely medical
attention. Please do not hesitate to contact me should any further information be needed.



                                                      Sincerely,

                                                      /s/ J. Scott Lauer
                                                      J. Scott Lauer
                                                      Assistant Federal Public Defender
